Title: From Benjamin Franklin to Richard Jackson, 8 March 1763
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir,
Philada. March 8. 1763.
The enclos’d is a Copy of my last. The Preliminaries of Peace, on which I congratulate you, are since come to hand, and are universally approved of in these Parts. While we retain our Superiority at Sea, and are suffer’d to grow numerous and strong in North America, I cannot but look on the Places left or restor’d to our Enemies on this Side the Ocean, as so many Pledges for their good Behaviour. Those Places will hereafter be so much in our Power, that the more valuable they are to the Possessors, the more cautious will they naturally be of giving us Offence. So that I think this Peace has all the Appearance of being a durable one.
Since all the Country is now ceded to us on this Side the Missisipi, is not this a good time to think of new Colonies on that River, to secure our Territory and extend our Commerce; and to separate the Indians on this side from those on the other, by intervening Settlements of English, and by that means keep them more easily in order? What think you now of asking for a Slice of Territory, to be settled in some manner like that I once propos’d? When I was about to leave England, I refer’d Mr. Sargent to you for a Plan of that nature. Did he apply to you?
I find this City greatly increas’d in Building, and they say it is so in Numbers of Inhabitants. But to me the Streets seem thinner of People, owing perhaps to my being so long accustom’d to the bustling crowded Streets of London.
The Expence of Living is greatly advanc’d in my Absence; it is more than double in most Articles; and in some ’tis treble. This is by some ascrib’d to the scarcity of Labourers and thence the Dearness of Labour; but I think the [Dearness] of Labour, as well as of other Things the Labour of which was long since perform’d, or in which Labour is not concern’d; such as Rent of old Houses, and Value of Lands, which are trebled in the last Six Years, is in great measure owing to the enormous Plenty of Money among us. The Crown, I am inform’d, has paid £800,000 Sterling in this Province only, for Provisions Carriages, and other Necessaries in the Service. Beside which, the Province has struck £5 or 600,000 great part of which is still current; and in New Jersey and New York, they have had proportionable Quantities. This is such an over Proportion of Money to the Demand for a Medium of Trade in these Countries, that it seems from Plenty to have lost much of its Value. Our Tradesmen are grown as idle, and as extravagant in their Demands when you would prevail on them to work, as so many Spaniards. But what with burning our Paper yearly, and paying our Debts to England with our Silver, we shall, ’tis to be hop’d, soon reduce the Quantity, and come again to our Senses. And this leads me to an Observation, that your Commerce is now become so profitable, and naturally brings so much Gold and Silver into your Island, that if you had not now and then some expensive foreign War, to draw it off, your Country would, like ours, have a Plethora in its Veins, productive of the same Sloth, and the same feverish Extravagance.
Our Assembly met lately, but have yet appointed no Agent: They will I believe do it at their next Sitting, which is to be in three Weeks from this Time. On settling my Accounts and considering my Services, they found themselves indebted to me £2214 10s. 7d. Sterling, which they order’d to be immediately paid me; together with the Thanks of the House by the Speaker for my Services. This I mention to you, because I hear that Mr. T. Penn has insinuated to Mr. Collinson that I had embezzled the Publick Money, and made use of it in my private Affairs in England; and possibly the same may have been intimated to you and others of my Friends.
I enclose an Estimation of the Numbers of Indians inhabiting near our present advanc’d Posts. It was made by a Person lately sent to visit those Posts. He call’d the chief Men of each Nation together, assur’d them of the Good will of the English, and that they should be well supply’d with Goods for their Peltry; but bringing no Presents for them, they were disappointed and generally disgusted. I think he was sent per Order of General Amherst, who perhaps has no Allowance for such Presents, or judges them now unnecessary; but in my Opinion, we should let the Indians feel as little as possible, the Superiority we have acquir’d, and should treat them with as much Consideration, for some time at least, as we did while the French Power in America subsisted: And as they never negotiate among themselves, or call any Meeting of another Nation or Tribe, without Presents, they ought not to have been omitted on this Occasion by us. The Indians think us so wealthy, and that we have such Plenty of every thing valuable to them, that if we omit so essential and so establish’d a Ceremony, it cannot be through Want, it must proceed from Contempt. I hope however, that this Mistake of ours, if it was one, will soon be rectified.
There are now some considerable little Towns on the Line of Communication between this Place and Fort Pitt; and the Town, under that Fort, has, they say, at least 200 Log Houses. There is a Brewery, would you think it, near the Town, that lets for £100 a Year. Smiths, Carpenters, Taylors, Shoemakers, and most other common Trades are in the Town; and the Inhabitants, on some mistaken Intelligence of a Design among the Indians to attack the Place, form’d two good Companies of Militia. Their Fuel is chiefly Stone Coal, brought from just across the Monongahela, and sold in the Town at two pence a Bushel. I cannot call it Pittcoal, because it is not dug out of Pits, but broke off the Cliff into Boats in the River; the Vein 3 feet thick. The Government, civil as well as military, is in the commanding Officer, Col. Bouquet, whose Will is the Law; and as he is a very good Man it is a very good Government. The People have Balls for Dancing, and Assemblies for Religious Worship, but as they cannot yet afford to maintain both a Clergyman and a Dancing-master, the Dancing-master reads Prayers and one of Tristram Shandy’s Sermons every Sunday. A considerable Indian Trade is now carried on there, by the Publick Store of this Province, by Sir William Johnson’s Agent (who claims I know not on what Foundation, some Right of governing the Indian Trade) and by private Traders, some of whom take Licences of Sir William’s Agent. The Province has likewise a Trading House at Fort Augusta on Susquehanah.
I am glad on many Accounts to hear you have at length got into Parliament. I hope much Good to America from your Influence there.
I wish you sincerely every kind of Happiness, and among the rest that of a good Wife when you chuse it; being as ever, with perfect Esteem, Dear Sir, Your most obedient and most humble Servant
B Franklin
P.S. March 22. Since writing the above, Messrs. William and Daniel Coxe, Descendants of Dr. Daniel Coxe, formerly Proprietor of Carolana, have applied to me to recommend to them some proper Person in England to solicit their Claim to that Country, and obtain for them either a Renewal of the Grant, or a Grant of some other Territory in Lieu of it, or an equivalent Sum as a Compensation for the Expences of the Family in the Discovery and Attempts of Settlement in that Country, which were frustrated by the French, as you will see in the Journals and Papers transmitted to you. I have assur’d them that no one was more capable, or would be better dispos’d to serve them, than yourself; and I beg leave to recommend them and their Interests to you most cordially and warmly, as they are good Friends of mine, and Persons of Worth, Candour and Honour, on whose Proposals, Offers and Promises, relating to Shares in the Propriety recovered, you and your Friends, if dispos’d to engage in the Affair, may place the fullest Confidence. You know there was a Scheme between Mr. Sargent, Sir Matthew Featherstone, and myself, of obtaining a Grant in America, thro’ some Interest of theirs, in which I told you I intended you to have what Share you thought proper. I know not how that Application goes on, or if it is like to succeed; but think it rather probable that it may fail, as Sir Matthew’s Interest must have been much weakened by the Resignation of the Duke of Newcastle. In that case, if this Application of Messieurs Coxe should succeed, which, from its great Equity may I think be very reasonably expected, I would very willingly engage with you and those Gentlemen, and any others you may think proper to associate with you, and take a Fifth of the Half Messrs. Coxe offer in their Letter to you, upon the Terms there mentioned; and shall use all my Diligence and all my Interest in these Colonies to promote a speedy Settlement. As to the proper Constitution of Government to be obtain’d, and the Modes of Settling, &c. you and I have so often discours’d on these Topics, and understand one another’s Sentiments so fully, that I need not mention anything concerning them, knowing, as I do, that you will endeavour to obtain all the suitable Powers, as far as the Crown in their present Sentiments can be prevail’d on to grant. I would only request you to offer a Share to my good Friend Dr. Pringle, as, if the Affair succeeds it may be advantageous to him whom I much desire to serve, and I have reason to think he has an Interest that may greatly facilitate the Application.
I inclose you part of a New Jersey Magazine for 1758, by which you may see something of the common Opinion of a western Settlement at that time, when the French were suppos’d to retain Canada; but now that Power is reduc’d, we may suppose People are much more willing to go into those Countries. And in fact there appears every where an unaccountable Penchant in all our People to migrate westward.
March 29. Since the above I have receiv’d the two inclos’d Letters from Mr. Finley, President of the Jersey College, by which you will see, the People begin already to think of moving. Messrs. Coxe have likewise had Applications made to them. I believe we must strike while the Iron is hot, and engage a Number of Settlers while you are transacting the Affair in England. Mr. Lyon’s Plan appears very crude, yet he tells me above a hundred Families have already declared there readiness to migrate on that Scheme.
  BF.
Mr. Jackson
 Addressed: To / Richard Jackson Esqr / Counsellor at Law / Inner Temple / London / Dicks / Coffe hous
Endorsed: Philad Mar 8th 1763 B Franklin Esqr
